USCA4 Appeal: 22-6717      Doc: 11         Filed: 10/18/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6717


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        COLLIN HAWKINS, a/k/a Colin Hawkins,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:10-cr-00004-JPJ-1; 2:22-cv-81499-
        JPJ)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Collin Hawkins, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6717         Doc: 11       Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

               Collin Hawkins seeks to appeal the district court’s order dismissing his 28 U.S.C.

        § 2255 motion as successive and unauthorized. The order is not appealable unless a circuit

        justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

        on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

        ruling is debatable and that the motion states a debatable claim of the denial of a

        constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

        McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Hawkins has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2